Citation Nr: 1825435	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a mood disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  The Veteran served in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reopened the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the Agency of Original Jurisdiction's (AOJ) determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for an acquired psychiatric disorder to include PTSD and a mood disorder is REMANDED to the Agency of Original Jurisdiction for additional action.  


FINDINGS OF FACT

1.  A February 2008 rating decision denied service connection for PTSD.  The Veteran did not submit a timely notice of disagreement and the February 2008 rating decision is final.  

2.  The additional evidence received since the February 2008 rating decision denying service connection for PTSD is new and material.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence to reopen the claim of service connection for PTSD has been presented.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2017).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

A February 2008 rating decision denied service connection for PTSD as "the available evidence is insufficient to confirm that you actually engaged in combat or were a prisoner of war" and "the service department was not able to corroborate the claimed stressors."  The Veteran was informed in writing of the adverse decision and his appellate rights in February 2008.  He did not submit a timely notice of disagreement with the decision.  

New and material evidence pertaining to the issue of service connection for PTSD was not received by VA or constructively in its possession within one year of written notice to the Veteran of the February 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2017).  

The evidence associated with the record since the February 2008 rating decision includes VA examination and treatment records and written statements from the Veteran and his brother.  A September 2011 written statement from the Veteran's brother relates that the Veteran "has dreams of combat and awakes in cold sweats;" "loud noises make him jump;" and "he stays ready to be attacked in his own house."  VA clinical documentation dated in July 2015 states that the Veteran was diagnosed with "prolonged PTSD."  

The Board finds that the Veteran's brother's September 2011 written statement and the July 2015 VA clinical documentation are of such significance that they raise a reasonable possibility of substantiating the claim for service connection.  That evidence addresses the reason of the previous denial as it shows symptoms and diagnoses of PTSD related to the Veteran's Vietnam War experiences.  As new and material evidence has been received, the claim of entitlement to service connection for PTSD is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  To that extent only, the claim is allowed.  

REMAND

The claim for service connection for PTSD has been reopened.  However, the Board finds that further development is needed before the claim can be adjudicated.  

The report of a September 2011 VA PTSD examination states that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  The evidence considered by the SSA in granting the claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain any records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The September 2011 VA PTSD examination report indicates that the Veteran was diagnosed with "a mood disorder secondary to [general medical condition] (multiple medical issues)" and did not meet the criterial for a diagnosis of PTSD.  Service connection is in effect for Type II diabetes mellitus and erectile dysfunction.  The examiner did not discuss the relationship, if any, between the service-connected disabilities and the diagnosed mood disorder.  

The July 2015 VA clinical documentation notes that the Veteran t have a prior medical history of "prolonged PTSD," with no clear indication of the basis or etiology of this diagnosis.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiency in the September 2011 VA psychiatric examination and the July 2015 VA diagnosis of "prolonged PTSD," the Board finds that further VA psychiatric examination is required to determine the nature and etiology of all acquired psychiatric disabilities that have been present during the pendency of the claim.  

Lastly, clinical documentation dated after January 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the claimed acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after January 2017. 

3.  Contact the SSA and request that documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision.  

4.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any identified acquired psychiatric disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all acquired psychiatric disabilities found.  If PTSD is not diagnosed, that fact should be specifically stated and the examiner should explain why the diagnosis is not met.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified acquired psychiatric disability had its onset during active service or is related to any incident of service, including his service in the Republic of Vietnam?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified acquired psychiatric disability is due to or the result of the Type II diabetes mellitus and/or other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified acquired psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Type II diabetes mellitus and/or other service-connected disabilities?  

5.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


